                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                 MEMORANDUM DECISION
                                                 REGARDING ORDER OF RELEASE
                        Plaintiff                WITH CONDITIONS

v.
                                                 Case No. 1:19-cr-17
BRANDON MICHAEL SEXTON,
                                                 District Judge Jill Parrish
                      Defendant.                 Magistrate Judge Evelyn J. Furse



        I.    PROCEDURAL HISTORY

        On August 15, 2018, Mr. Sexton was arrested and charged in two state cases

each alleging a first degree felony possession of drugs with intent to distribute and one

also alleging eighteen third degree felonies for possession of firearms by a restricted

person. The state court released Mr. Sexton on bail on these charges. On February

13, 2019, a federal grand jury indicted Mr. Sexton for this same conduct, and the state

dismissed the two pending cases. A federal warrant issued, and on February 27, 2019,

Mr. Sexton was arrested following a traffic stop. Mr. Sexton was charged with

misdemeanor drug counts in a new state case for allegedly possessing slightly over an

ounce of methamphetamine at the time of his arrest. The state again set bail in that

case.

        On March 18, 2019, Mr. Sexton appeared for the first time in federal court on this

indictment. The Government moved for a detention hearing pursuant to 18 U.S.C. §

3142(f)(1)(C) because the case against Mr. Sexton involves a drug offense for which a

maximum term of imprisonment is ten years or more. The Court granted the motion and



                                             1
held the detention hearing that day, considered the information in the Pretrial Services

Report, the information proffered during the hearing, and counsel’s arguments.

       The Government moved the Court to detain Mr. Sexton because he poses both a

risk of flight and danger to the community. The Government primarily argues that Mr.

Sexton fails to rebut the presumption of detention because the investigation produced

recordings of the drug transactions, lab results confirming the drugs, and a search of the

home produced numerous weapons including a semi-automatic rifle.

       Mr. Sexton’s counsel contends the Court can mitigate any risk Mr. Sexton poses

by imposing conditions. The state court released Mr. Sexton on these charges in

August 2018 without incident, and over ten years have passed since he successfully

completed probation without incident on his last conviction. Because Mr. Sexton’s

counsel was just appointed at the hearing, he has not had the opportunity to review the

evidence but notes the government charged Mr. Sexton with being a felon in

possession of firearms and ammunition but not possession of firearms in furtherance of

a drug crime, indicating the government lacks evidence to suggest he used the guns as

part of his alleged drug distribution.

       The Court found Mr. Sexton rebutted the presumption of detention. While the

information before the Court suggests Mr. Sexton poses both a risk of nonappearance

and a risk of danger to the community, the Court can impose a combination of

conditions that can reasonably assure both appearance back at court and the safety of

the community.




                                            2
      II.    THE LAW

      The Eighth Amendment prohibits the imposition of excessive bail. U.S. Const.

amend. VIII. 18 U.S.C. § 3142 governs a defendant’s release or detention pending trial.

This statute requires the court order the defendant released on his own recognizance or

on an unsecured bond pretrial, “unless the judicial officer determines that such release

will not reasonably assure the appearance of the person as required or will endanger

the safety of any other person or the community.” 18 U.S.C. § 3142(b). If the court

determines either personal recognizance or an unsecured bond will not reasonably

assure either end, 18 U.S.C. § 3142(c)(1)(B) requires the court impose the least

restrictive further condition that will reasonably assure the appearance of the defendant

and the safety of the community.

      III.   THE REBUTTABLE PRESUMPTION

      In this case, a rebuttable presumption arises that no condition of release will

reasonably assure the appearance of Mr. Sexton at court and the safety of any other

person and the community because probable cause exists to believe he committed a

drug offense punishable by more than ten years in prison. 18 U.S.C. § 3142(e)(3)(A).

The rebuttable presumption requires the defendant to come forward with evidence to

rebut the presumption to obtain release. United States v. Stricklin, 932 F.2d 1353,

1354–55 (10th Cir. 1991). “Once the presumption is invoked, the burden of production

shifts to the defendant. However, the burden of persuasion regarding risk-of-flight and

danger to the community always remains with the government.” Id. The defendant

does not bear a heavy burden to overcome the rebuttable presumption but must

produce some evidence. Id. at 1355; see also United States v. Jessup, 757 F.2d 378,



                                            3
380-84 (1st Cir. 1985) (leading case regarding the rebuttable presumption explaining

the difference between the burden of production and the burden of persuasion). Absent

rebuttal, the court will detain the defendant.

       The Court finds Mr. Sexton has rebutted this presumption. As to the presumption

of risk of nonappearance back at court, Mr. Sexton was arrested for the underlying

offenses in August 2018 and charged in state court. The state court released Mr.

Sexton pending trial. He faced a substantial maximum amount of prison time for the

charges at that time but did not flee the jurisdiction and did not fail to appear in court.

The Court finds Mr. Sexton’s actions while on release in state court for these alleged

crimes rebut the presumption that he presents and uncontrollable risk of

nonappearance.

       As to the presumption of risk of harm to the community, Mr. Sexton had a period

of criminal activity in 2003 through 2004 that ended with him serving one year in jail and

thirty-six months on probation. Mr. Sexton completed his jail time and probation without

incident and had no additional law enforcement contacts until 2017. The Court finds Mr.

Sexton’s prior compliance with court supervision and the extended period of compliance

with the law rebuts the presumption that he presents an uncontrollable risk to the safety

of the community.

       The Court also notes the empirical evidence regarding the risk of dangerousness

and the presumption of detention as studied by the Administrative Office of the U.S.

Courts. Amaryllis Austin, The Presumption for Detention Statute’s Relationship to

Release Rates, Fed. Probation, Vol. 81 No. 2, Sept. 2017. Pretrial calculated Mr.

Sexton’s Pretrial Risk Assessment score at category 4. Defendants with that same risk



                                                 4
level in non-presumption cases have a higher level of any rearrest and slightly higher

level of violent rearrest than defendants in presumption cases. Id. at 56 (Table 2) & 58-

59. “[T]his study suggests the presumption is overly broad.” Id. at 60.

       Nonetheless, the Court continues to consider the presumption in determining

whether to release or detain Mr. Sexton, as it must. Stricklin, 932 F.2d at 1355.

       IV.    FACTORS FOR CONSIDERATION

       The Court shall order detention of a defendant pending trial if it finds “no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the community.” 18 U.S.C. §

3142(e). The Government has the burden of proving the defendant poses an

uncontrollable risk of danger to the community by clear and convincing evidence and/or

an uncontrollable risk of nonappearance by a preponderance of the evidence. 18

U.S.C. § 3142(f)(2)(B); United States v. Cisneros, 328 F.3d 610, 616 (10th Cir. 2003).

       Importantly, nothing in the statute modifies or limits the presumption of the

defendant’s innocence prior to trial. 18 U.S.C. § 3142(j). “‘The principle that there is a

presumption of innocence in favor of the accused is the undoubted law, axiomatic and

elementary, and its enforcement lies at the foundation of the administration of our

criminal law.’” Taylor v. Kentucky, 436 U.S. 478, 483 (1978) (quoting Coffin v. United

States, 156 U.S. 432, 453 (1895)).

       In making its determination at the detention hearing, the court must consider the

following factors: the nature and circumstances of the charged offense, the weight of

the evidence against the defendant, the history and characteristics of the defendant—

including his character, physical and mental condition, family ties, employment, financial



                                             5
resources, length of residence in community, community ties, past conduct, history of

substance abuse, crime, and court appearances, whether the defendant was on

probation, parole, or release pending trial, sentencing, appeal, or completion of a

sentence—and the nature and seriousness of danger posed by the person’s release.

See 18 U.S.C. § 3142(g).

              A. Nature and Circumstances of the Charged Offense

       The Government alleges Mr. Sexton engaged in distribution of

Methamphetamine (approximately 614 grams of actual methamphetamine) and Heroin

(31.5 grams) and possessed nineteen firearms, including one AR-15—a semi-automatic

rifle—and ammunition as a previously convicted felon. The guns were found in a

vehicle at the home and in the home itself, which Mr. Sexton shares with his wife and

two adult children. Mr. Sexton, if convicted, faces a lengthy jail term. The nature of the

drug charges give rise to a presumption of detention, making it a crime Congress

considers to have both a high risk of nonappearance back at court and danger to the

community. Further, the number and nature of the weapons possessed presents a risk

of danger to the community. Mr. Sexton did not resist arrest on either occasion and

cooperated with law enforcement during the first arrest by admitting to the officers that

he had additional methamphetamine at his home that they could seize.

              B. The Weight of the Evidence

       The Bail Reform Act also requires the Court to consider the weight of the

evidence against Mr. Sexton on the charges at issue. See 18 U.S.C. § 3142(g)(2);

United States v. Cisneros, 328 F.3d 610, 618 (10th Cir. 2003). However, the release or

detention decision is not like a preliminary injunction in the civil context, where the court



                                              6
prejudges the merits of the case. Indeed, the Bail Reform Act reaffirms the guarantee

of the presumption of innocence pretrial. 18 U.S.C. § 3142(j).

       This traditional right to freedom before conviction permits the unhampered
       preparation of a defense, and serves to prevent the infliction of punishment
       prior to conviction. Unless this right to bail before trial is preserved, the
       presumption of innocence, secured only after centuries of struggle, would
       lose its meaning.

Stack v. Boyle, 342 U.S. 1, 4 (1951) (citing Hudson v. Parker, 156 U.S. 277, 285

(1895)). The Court considers the strength of the evidence in terms of that evidence’s

bearing on the risk of nonappearance and the risk of harm to the community. The

likelihood of conviction by itself has no bearing on the pretrial release decision. To

consider the weight of the evidence for purposes of prejudging the outcome would

convert pretrial detention from a regulatory detention into a punitive detention, which the

Supreme Court finds unconstiutional. See United States v. Salerno, 481 U.S. 739, 747-

48 (1987) (finding detention based on dangerousness regulatory rather than punitive

because it attempts to protect society from harm rather than punish the accused for

being dangerous).

       The Court finds the weight of the evidence suggests Mr. Sexton participated in

the sale of methamphetamine and heroin and has a drug problem, which poses a risk

that Mr. Sexton may use and sell drugs while on pretrial release. The sale of drugs at

issue was arranged by an informant, and drugs were found in the vehicle Mr. Sexton

drove as well as in his home. Further Mr. Sexton, upon arrest, admitted to having

methamphetamine at his home and admits to using methamphetamine. Thus the

weight of the evidence with respect to the drugs supports a finding of risk of danger to

the community. As to the guns, the Government clearly found the guns charged at the



                                             7
residence, but the Government did not proffer any evidence with respect to Mr. Sexton’s

ownership or use of the guns. Thus the weight of the evidence with respect to the guns

does not add to the risk of danger to the community.

              C. History and Characteristics of the Defendant

       Mr. Sexton is forty-three years old and has lived in Utah for the last thirty-three

years. He is married but separated from his wife. They continue to live together with

their two adult children at the proposed release residence suggesting strong ties to the

community. Mr. Sexton’s separated wife attended the hearing and is supportive of him.

returning to the residence.

       Mr. Sexton has a strong work history but was not working at the time of his arrest

because he was on medical leave related to surgery. He needs an additional surgery,

and he has sufficient financial support for the period between now and trial.

       Mr. Sexton admits to using methamphetamine sporadically over the last two to

three years. The last time he received drug treatment was while incarcerated fifteen

years ago. Mr. Sexton has one felony conviction from 2004. At that time he was

convicted of distribution of a controlled substance and sentenced to one to fifteen years

in prison, which the court suspended, sentencing him to one year in jail and thirty-six

months of probation. Mr. Sexton had one failure to appear in 1998 on case that was

eventually dismissed, and two failures to appear in 2004 prior to his conviction. Since

that time, Mr. Sexton has had no failures to appear.

       Since that time, Mr. Sexton has had no new convictions. He received a 2017

charge for criminal mischief that the state dismissed a little over two months later. In

August 2018, he was charged in two different state cases with the same conduct



                                             8
underlying this case. The state dismissed those cases on February 13, 2019, following

the Grand Jury indictment. Upon arrest on February 27, 2019, he is alleged to have

had a state misdemeanor quantity of methamphetamine on him and has been charged

with three misdemeanors for that in state court. According to pretrial services, bail has

been set on that matter, and if released on this case, he would need to post bail in that

matter.

      Mr. Sexton has never had a mental health diagnosis or taken mental health

medications.

               D.    The Nature and Seriousness of Danger Posed by Release

      Mr. Sexton poses a danger of drug use and dealing and a risk that he will

unlawfully possess a weapon. Mr. Sexton appears to have used methamphetamine

recently and has not had drug treatment in the last fifteen years. There is no evidence

that Mr. Sexton acquired any new weapons since August. Further, Mr. Sexton’s history

shows no prior use of firearms.

      V.       EVALUATION OF THE ABILITY OF CONDITIONS TO REASONABLY
               ASSURE APPEARANCE AT COURT AND THE SAFETY OF THE
               COMMUNITY

      “In our society liberty is the norm, and detention prior to trial or without trial is the

carefully limited exception.” Salerno, 481 U.S. at 755. The Court must release the

defendant on his own recognizance or on an unsecured bond pretrial, “unless the

judicial officer determines that such release will not reasonably assure the appearance

of the person as required or will endanger the safety of any other person or the

community.” 18 U.S.C. § 3142(b). As stated above, “the United States bears the

burden of proving risk of flight by a preponderance of the evidence, and the burden of



                                              9
proving dangerousness by clear-and-convincing evidence.” United States v. Cachucha,

778 F. Supp. 2d 1172, 1177 (citing 18 U.S.C. § 3142(f); United States v. Cisneros, 328

F.3d 610, 616 (10th Cir. 2003)).

       The Court finds that given the nature and circumstances of the charged offense,

Mr. Sexton poses a risk of nonappearance and a risk to the safety of the community.

Therefore, the Court must impose “the least restrictive further condition or conditions”

that will reasonably assure the appearance of the defendant. 18 U.S.C. § 3142(c)(1)(B)

(emphasis added); see also United States v. Deppish, 554 F. App’x 753, 754-55 (10th

Cir. 2014) (unpublished) (discussing and applying least restrictive condition standard).

       The charges themselves create a risk of nonappearance back at court because

they carry significant maximum sentences. Further, as stated above, the indictment

does allege drug and gun crimes, making further similar violations a future risk.

       However, the Court finds the Government has failed to show by a preponderance

of the evidence that no combination of conditions will reasonably assure the

appearance of Mr. Sexton back at court. Mr. Sexton’s history shows that he has done

well under court supervision in the past, has had an extended period of sobriety, has

appeared for court in his recent matters, and has the support of his family. All of these

factors suggest he will not flee. Furthermore, while on release from state court facing

similar potential jail sentences, Mr. Sexton did not flee. Moreover, he did not attempt to

flee when pulled over or arrested on this warrant.

       Statistically, Mr. Sexton also has a low likelihood of failure to appear. In the

twelve-month period ending December 31, 2017 (the most recent year available) this

district had zero failures to appear according to the Administrative Office of the Courts’



                                             10
Table H-15. Additionally, only six percent of all released defendants in Mr. Sexton’s

same risk category have failed to appear according to the research supporting the

Pretrial Risk Assessment as set forth in the pretrial services report. Thus, the Court

finds the risk of nonappearance minimal.

       To guard against the risk that Mr. Sexton will choose to abscond, the least

restrictive means necessary reasonably to assure his reappearance include the

following conditions:

       1.        Ordering Mr. Sexton to live with his family and not change his address
                 without prior permission of the pretrial officer, not travel outside of Utah
                 without prior permission of the pretrial officer, and not travel outside of
                 the United States without the Court’s permission.

       2.        Requiring reporting to the pretrial officer as directed by that officer.

       The Government has also failed to put forth evidence that rises to the level of

clear and convincing that Mr. Sexton will deal drugs and use guns to do so, placing the

community at risk. Mr. Sexton has a limited criminal history, has an extended period of

sobriety, and performed well on probation in the past. While Mr. Sexton does appear to

have a drug problem, he has now had forced sobriety based on his detention for almost

a month, and Pretrial Services regularly supervises people with substance abuse

problems successfully. To guard against the risk that Mr. Sexton will use illegal drugs,

sell illegal drugs, and possess guns while doing so, the least restrictive means

necessary reasonably to assure the safety of the community include the following

conditions:

       1. Prohibiting possession of any firearms, ammunition, destructive devices, or
          dangerous weapons.

       2. Reporting regularly to his pretrial officer.

       3. Prohibiting the unlawful use or possession of any controlled substance.

                                             11
       4. Submitting to drug testing.

       5. Participation in drug treatment.

       6. Living in Home Detention, allowing Mr. Sexton to leave his home only to go to
          employment, education, religious services, medical, substance abuse or
          mental health treatment, attorney visits, court appearances, court-ordered
          obligations, or other activities preapproved by the pretrial officer.

       7. Monitoring his Home Detention with location monitoring technology as
          appropriate as determined by the pretrial services officer.

       8. Submitting to a search of his home, office, person, or vehicle if Pretrial
          Services has reasonable suspicion that he has contraband or evidence of a
          violation of a release condition.

While location monitoring is generally used to reasonably assure appearance, in this

instance, the Court orders location monitoring to determine compliance with the home

detention condition. By placing Mr. Sexton on home detention his interaction with the

community is significantly limited, to approved activities, reducing the risk of harm to the

public and the opportunities for Mr. Sexton to engage in the dangerous behaviors at

issue of drug use and drug dealing. Violations of either the home detention condition or

the location monitoring condition will tend to show an unwillingness to comply with

conditions of release which would suggest an increased risk of danger to the

community. Drug treatment and testing will also reasonably assure that Mr. Sexton

continues to refrain from drug use while on release, which further reduces the likelihood

of the continued dangerous behavior. The prohibition on weapons and the search

condition should likewise reasonably assure Mr. Sexton does not possess any firearms

or weapons while on release. Should Mr. Sexton violate any of his release conditions,

the Court can revoke pretrial release and hold Mr. Sexton in detention pending trial

should he appear to present an unmanageable risk of flight or danger.



                                             12
      VI.    CONCLUSION

      Under all of these circumstances, the Court finds the Government has failed to

show by clear and convincing evidence that Mr. Sexton poses an uncontrollable risk to

the safety of any person or the community or by a preponderance of the evidence that

Mr. Sexton poses an uncontrollable risk of flight. The Court finds it can impose

conditions that will reasonably assure the safety of any person or the community and

appearance back at court.

      For these reasons, the undersigned released Mr. Sexton on conditions pending

trial as set forth in the Order Setting Conditions of Release (ECF No. 15).

             DATED this 21st day of March, 2019.

                                         BY THE COURT:



                                         Evelyn J. Furse
                                         United States Magistrate Judge




                                           13
